86 F.3d 1148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Allen BOOTHE, Plaintiff-Appellant,v.Dan LAWSON, Defendant-Appellee.Richard Allen BOOTHE, Plaintiff-Appellant,v.Officer SCOTT, Defendant-Appellee.Richard Allen BOOTHE, Plaintiff-Appellant,v.J.M. JABE, Defendant-Appellee.Richard Allen BOOTHE, Plaintiff-Appellant,v.Carolyn SAUNDERS, Defendant-Appellee.Richard Allen BOOTHE, Plaintiff-Appellant,v.C. GENGA, Defendant-Appellee.Richard Allen BOOTHE, Plaintiff-Appellant,v.Ms. PALMER, Defendant-Appellee.Richard Allen BOOTHE, Plaintiff-Appellant,v.C.J. POSEY, Defendant-Appellee.Richard Allen BOOTHE, Plaintiff-Appellant,v.Captain PARKER, Defendant-Appellee.Richard Allen BOOTHE, Plaintiff-Appellant,v.Sergeant BYNUM, Defendant-Appellee.
Nos. 95-8503, 95-8504, 95-8505, 95-8506, 95-8507, 95-8508,95-8509, 95-8510, 95-8511 and 95-8512.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  May 31, 1996.

Richard Allen Boothe, Appellant Pro Se.
Before RUSSELL, LUTTIG and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Richard Allen Boothe appeals from the district court's order dismissing ten of his 42 U.S.C. § 1983 (1988) actions.   The appeals have been consolidated for appellate review.

Nos. 95-8503, 95-8504, 95-8505, 95-8506

2
In these four actions the district court assessed a filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the cases without prejudice when Boothe failed to comply with the fee orders.   Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeals.

No. 95-8507

3
In this action, Boothe appeals the district court's order requesting him to pay a partial filing fee or explain why is unable to pay the fee.   This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.   Loan Corp., 337 U.S. 541 (1949).   The order here appealed is neither a final order nor an appealable interlocutory or collateral order.   Accordingly, we deny leave to proceed in formal pauperis and dismiss the appeal as interlocutory.


4
Nos. 95-8508, 95-8509, 95-8510, 95-8511, 95-8512


5
In these five actions, Boothe appeals from the district court's order denying relief on five of his § 1983 complaints.   We have reviewed the records and the district court's opinion, and find no reversible error.   Accordingly, we affirm on the reasoning of the district court order.


6
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


7
Nos. 95-8503, 95-8504, 95-8505, 95-8506, 95-8507--DISMISSED


8
Nos. 95-8508, 95-8509, 95-8510, 95-8511, 95-8512--AFFIRMED